


2825 Airview Boulevard
Kalamazoo, MI 49002


April 4, 2013




William R. Jellison
1610 Wyndham Drive South
York, PA  17403




Dear Bill,


It is with pleasure that I confirm Stryker Corporation's (“Stryker”) employment
offer to you as Vice President and Chief Financial Officer, reporting to Kevin
A. Lobo, President and Chief Executive Officer. As this position is a Corporate
Officer role, this offer is subject to final approval by Stryker's Board of
Directors.


Your official start date is April 22, 2013. This letter summarizes your
compensation, eligibility for benefits and other required employment
documentation.


Your starting annual base salary will be $525,000 payable semi-monthly in
accordance with Stryker's regular payroll practices. Applicable payroll
deductions as required by State and Federal law will be withheld from your
paycheck, along with any voluntary deductions that you authorize.


You are scheduled to receive a performance review in March 2014. You will not
receive a merit increase in 2013, but will be eligible to receive a merit
increase associated with subsequent reviews, which are conducted on an annual
basis.


Commencing in 2013, you will be eligible for (but not guaranteed) an annual
performance bonus based on performance to specific objectives for a given
calendar year. Your full year 2013 bonus potential is 70% of your base salary
($367,500). For 2013 your bonus will be prorated based on your start date, and
is based upon performance to specific objectives for the year. You and Kevin
will develop your 2013 objectives together soon after you begin your employment.
Bonuses are paid in March following the respective bonus year period. The
Compensation Committee of the Board of Directors may choose to apply positive or
negative discretion to the total bonus weightings of some or all of the bonus
goals. Any award above the 100% potential is at the Company's discretion and you
must be employed on December 31 of the applicable year to receive any portion of
this bonus. You will also receive a hire-on bonus payment of $67,500 (one
quarter of the target bonus at your current employer) on July 15, 2013 to
compensate you for a prorated portion of any bonus opportunity from your current
employer forfeited in 2013. This hire-on bonus payment will be paid in full upon
any termination by the Company without Cause or voluntary termination for Good
Reason prior to July 15, 2013. The hire-on bonus payment includes a requirement
that you payback the entire amount of the hire-on bonus payment if you
voluntarily terminate prior to two years from April 22, 2013.


In addition, Stryker's President and CEO will recommend that our Board of
Directors approve an award to you of stock options and performance stock units
(PSUs) under Stryker's Long-Term Incentive Plan in February 2014. The target
amount granted to you under this recommendation will be approximately $1,250,000
in total grant date fair value, comprised of 50% in stock options and 50% in
PSUs. We will also recommend to the Board a one-time, hire-on award to be
approved April 30, 2013 with a target amount of approximately $2,100,000 in
total grant date fair value, comprised of 50% in stock options and 50% in
restricted stock units (RSUs).


Stryker determines grant date fair value for stock options as the number of
options times the grant price times a recent accounting valuation of option
grants (recently averaging about 25% of the amount resulting from multiplying
the number of options times the grant price).  PSUs and RSUs grant date fair
value is calculated as the number of units times the grant price.  The grant
price will be the closing price on the trading day prior to the grant




--------------------------------------------------------------------------------




date(s) as required by Stryker's Long-Term Incentive Plan.  Under this
recommendation, stock options would have a ten-year term and vest as to 20% of
the underlying shares on each of the first five anniversary dates of the grant
date.  Vesting of any PSUs occurs on March 21 of the year following the
three-year performance cycle with the amount of shares earned subject to the
achievement of pre-established performance goals. The vesting schedule for RSUs
will be a three-year “cliff vesting” (100% after the third anniversary of the
grant date).  Any outstanding stock awards you have at the time of termination
will be subject to the terms and conditions of Stryker's Long-Term Incentive
Plans, as amended from time to time by the Company.


We anticipate that the Board of Directors would consider these recommendations
at the next Board meeting following your start date, which is planned for April
30, 2013, and assumes you commence employment with Stryker at least one week
prior to that meeting. If the Board of Directors approves these recommendations
at the meeting at their sole discretion, the grant date for your hire-on stock
awards would be April 30, 2013.


You are eligible to receive relocation benefits in accordance with Stryker's
U.S. Domestic Mobility Program #5, which will include, in addition to other
relocation benefits, a lump sum payment in the amount of $18,000.  A summary of
these relocation benefits are included within your offer package.  You will be
contacted by NEI, Stryker's relocation partner, to provide you with a high level
overview of your relocation benefits eligibility.  Please note that initiating
your relocation process and services is contingent upon your signing and
returning a Relocation Repayment Agreement that will be provided to you by NEI.


As a Stryker employee, you will be eligible to participate in our comprehensive
package of Company benefits as detailed on the enclosed “Benefits Summary”
sheet, pursuant to the terms and conditions of the guiding benefit plans. This
package includes, among other things, the following benefits:


1.
Comprehensive health insurance plan, including medical, dental and prescription
drug coverage; (provided you return your enrollment information within 30 days
of your hire date).

2.
Basic Term Life Insurance paid by the Company in the amount of $425,000, with an
additional $425,000 in Accident Insurance; effective on your date of hire.
Supplemental life insurance is available to purchase through Stryker with a
maximum of $1,000,000.

3.
Eligibility to participate in the Stryker 401(k) Savings and Retirement Plan.
After the close of each year, Stryker will match all or a portion of your
contributions according to the terms of the 401(k) Plan guidelines. Stryker will
contribute $0.50 for every $1.00 you contribute, up to a maximum of 4% of your
eligible earnings. Additionally, Stryker may contribute a percentage of your
eligible earnings as a discretionary contribution. Historically, 7% of eligible
earnings have been contributed.

4.
Participation in Stryker's Supplemental Savings and Retirement Plan in
accordance with the terms of such plan subject to your start date and pending
Board approval. Participation commences for 2014.

5.
Eleven paid holidays annually; prorated for 2013, based on date of hire.

6.
Four weeks of vacation annually beginning in 2013; prorated for 2013, based on
date of hire.

7.
Eligibility to participate in the Stryker Employee Stock Purchase Plan.



This offer is contingent upon there being no contractual impediments or
obligations which would restrict your acceptance of this offer and upon your
execution of Stryker's Confidentiality, Intellectual Property, Non-Competition
and Non-Solicitation Agreement. Furthermore, this offer is made with the
understanding that you will not bring with you to Stryker confidential or
proprietary information belonging to any of your previous employers and that you
will refrain from disclosing to us, or using while employed by us, any such
confidential or proprietary information. Pursuant to Company policy, you are
expected to comply with any non-disclosure, non-compete, non-solicitation and
other provisions of agreements with your previous employers.


This offer is also contingent upon the satisfactory completion of pre-employment
reference and background check.  Failure to do so may prevent you from starting
on the date listed above.


On your first day of employment, we will review and complete the forms you must
fill out as part of your orientation process. The Immigration Reform and Control
Act (IRCA) require us to verify that you are authorized




--------------------------------------------------------------------------------




to work in the United States. Accordingly, we ask that on your first day you
bring appropriate verification documents, as set forth on the enclosed list.


To protect the interests of the Company and its customers, all employees are
required to acknowledge receipt and understanding of the Company's Code of
Conduct and Employee Handbook by reading and signing the appropriate forms.
Within your first week of employment, please return acknowledgment of the Code
of Conduct and your signed Employee Handbook Receipt, which will be enclosed in
your orientation materials packet. In accepting employment with us, you agree to
abide by the guidelines set forth in the Handbook, as well as any changes to it,
which may be communicated to you. You also acknowledge that you are aware of
Stryker's at-will employment relationship with you.


While this letter is intended to summarize our offer, it shall not be used to
interpret or in any way govern the terms of your employment relationship with
Stryker. The aforementioned statements of Company policy, practices, and
benefits do not constitute the terms of an employment contract, either expressed
or implied. Further, the Company maintains the right to change its policies and
procedures without notice. Please take a few moments to review the enclosed new
hire paperwork. Completion of all necessary paperwork will ensure a smooth
transition into your new role with us.


Bill, we look forward to you joining us and hope that you find your employment
with us enjoyable and professionally rewarding. To accept this offer, please
sign this letter on the space provided below and return it via fax to (269)
385-4011 no later than April 9, 2013. If you have any questions, please feel
free to contact me. You may bring the original copy of the signed letter on your
first day of employment. Again, congratulations Bill and welcome to Stryker.




Sincerely,






Steven A. Benscoter
Vice President, Human Resources



I accept this offer of employment with Stryker and agree to the terms and
conditions outlined in this letter:






_____________________________________________________     4 / 5 / 2013
William R. Jellison                      Date


encls:     Total Rewards Statement                Benefits Summary
Non-Compete Agreement                Payback Agreement
Stryker U.S. Domestic Mobility Summary Program 5    I-9 List of Acceptable
Documents
Background Check Authorization Form
c:     Kevin A. Lobo




 
 





